Citation Nr: 1825421	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an initial, compensable rating for service-connected left scapular strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2003 to May 2003, and from May 2003 to September 2010.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 decision in which the RO, inter alia, granted service connection and assigned an initial zero percent (noncompensable) rating for left scapular sprain, effective September 30, 2010.  The Veteran filed a notice of disagreement (NOD) with the assigned rating in April 2013.  A statement of the case (SOC) was issued in August 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2014.

In July 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for his left scapular strain, the Board has characterized this claim  in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted. 

In this regard, the Veteran was last afforded a VA examination for service-connected left scapular strain in January 2011, in conjunction with his  service connection claim.  During his July 2017 hearing, the Veteran testified that his left shoulder disability has increased in severity since the January 2011 examination, such that he now has arthritis in the shoulder.  

Considering the Veteran's assertions  of possible worsening  in light of the timing and purpose of the e last examination, the Board finds  that the Veteran should be afforded a new VA examination for evaluation of his service-connected left scapular strain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Notably, the examination  should include range of motion testing of the left shoulder, to include the examiner noting the point at which pain begins, on both active and passive motion, and in weight-bearing and non weight-bearing (as appropriate), and, if possible, e, with range of motion measurements of the opposite undamaged joint (here, the right shoulder), for comparison purposes.   See 38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2017) (interpreting the final sentence of 38 C.F.R. § 4.59).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in the denial of the claim for a higher initial rating.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records dated since December 19, 2011.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the  claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found,--is warranted. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding  records of VA evaluation and/or treatment of the Veteran since December 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative  a letter requesting that the Veteran provide sufficient information concerning, and if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA shoulder examination by an appropriate medical professional. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager))), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies (to include X-rays) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report) , and all clinical findings should be reported in detail.

The examiner should identify, and describe the extent, frequency and/or severity, of all current manifestations of the Veteran's service-connected left shoulder disability, to include a specific  finding as to whether the Veteran suffers from  degenerative arthritis in the left shoulder.  

The examiner should conduct range of motion testing of the left shoulder (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  The same range of motion testing should be accomplished for the right shoulder (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

The examiner should render specific findings as to whether, during such testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left shoulder due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Also, considering all manifestations of the Veteran's service-connected left shoulder disability, the physician should provide an assessment of the overall disability as mild, moderate, moderately severe, or severe.  The physician should also indicate whether, due to such manifestations, there is actual, or comparable, loss of use of the shoulder.

All examination findings/ testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall l v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability is appropriate). 

7.  If the full benefit sought on appeal remains denied, , furnish to the Veteran and his attorney a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim  must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

